Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 01/04/2022 is acknowledged.

Claim Objections
Claims 14-20 are objected to because of the following informalities:
Claim 14, Line 3, the limitation “a bore extending through the cartridge housing from a valve end to a packing end” should read --a bore extending from a valve end to a packing end through the cartridge housing
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the phrase “a fluid pump at a fluid pressure of at least 30,000 psi”, in Line 6, is indefinite.  It is not clear if the fluid pump in Line 6 is the same pump as the high pressure pump in Line 1, since they can both be described as high pressure pumps.  For the purpose of examination, the pump in Line 6 will be interpreted as the same pump in Line 1.
As to Claim 20, the phrase “a fluid pump at a fluid pressure of at least 40,000 psi”, in Line 2, is indefinite.  It is not clear if the fluid pump in Line 2 is the same pump as the high pressure pump in Claim 14, Line 1, since they can both be described as high pressure pumps.  For the purpose of examination, the pump in Line 2 will be interpreted as the same pump in Claim 14, Line 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16 are rejected under 35 U.S.C. 102 as being unpatentable over Goetz (DE10160168 - see attached translation).  Note parallel rejection.
As to Claim 14, Goetz teaches a cartridge assembly (see Goetz Figure 1 in the Claim 1 rejection below) for use in a high pressure pump (Paragraph 0018), comprising: a cartridge housing (1); a bore (see Goetz Figure 1 in the Claim 1 rejection below) extending through (as shown in Figure 1) the cartridge housing (1) from a valve end (see Goetz Figure 1 in the Claim 1 rejection below) to a packing end (see Goetz Figure 1 in the Claim 1 rejection below); a valve assembly (3) arranged in (as shown in Figure 1) the valve end (see Goetz Figure 1 in the Claim 1 rejection below) of the bore (see Goetz Figure 1 in the Claim 1 rejection below) and configured to abut (as shown in Figures 1/2) a valve seat (35); and a retainer flange (6) removably secured to (via 11) the cartridge housing (1) at an end (the packing end, as shown in Goetz Figure 1 in the Claim 1 rejection below) of the cartridge housing (1).
As to Claim 15, Goetz teaches all the limitations of Claim 14, and continues to teach the retainer flange (6) is secured to (via 11) the cartridge housing (1) via (as shown in Figure 2) bolts (11).  Goetz Paragraph 0020 states Goetz 6 is connected to Goetz 7 via Goetz 11, as shown in Figure 1.  Since the cartridge housing --Goetz 1-- is clamped between Goetz 6 & 7, one of ordinary skill in the art would conclude the Goetz cartridge housing 1 is bolted --via Goetz 11-- to the Goetz retainer flange 6.
As to Claim 16, Goetz teaches all the limitations of Claim 14, and continues to teach the bore (see Goetz Figure 1 in the Claim 1 rejection below) has a constant diameter (see Goetz Figure 1 in the Claim 1 rejection below, where the bore diameter is constant between the two ends) between (as shown in Goetz Figure 1 in the Claim 1 rejection below) the valve assembly (3) and the packing end (see Goetz Figure 1 in the Claim 1 rejection below).

Claim 14 is rejected under 35 U.S.C. 102 as being unpatentable over Forrest ‘351 (U.S. PGPub 2004/0161351).  Note parallel rejection.
As to Claim 14, Forrest ‘351 teaches a cartridge assembly (20, as shown in Figure 2) for use in a high pressure pump (10), comprising: a cartridge housing (49); a bore (see Forrest ‘351 Figure 2 in the Claim 1 rejection below) extending through (as shown in Figure 2) the cartridge housing (49) from a valve end (see Forrest ‘351 Figure 2 in the Claim 1 rejection below) to a packing end (see Forrest ‘351 Figure 2 in the Claim 1 rejection below); a valve assembly (54/56) arranged in (as shown in Figure 2) the valve end (see Forrest ‘351 Figure 2 in the Claim 1 rejection below) of the bore (see Forrest ‘351 Figure 2 in the Claim 1 rejection below) and configured to abut (as shown in Figure 2) a valve seat (46); and a retainer flange (88) removably secured to (via threads; Paragraph 0046) the cartridge housing (49) at an end (the packing end, as shown in Forrest ‘351 Figure 2 in the Claim 1 rejection below) of the cartridge housing (49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest ‘351.
As to Claim 17, Forrest ‘351 teaches all the limitations of Claim 14, but is silent on the major and minor outer diameters of the cartridge housing, so does not explicitly teach the cartridge housing has a major outer diameter between 3.750 and 3.760 inches.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify Forrest ‘351 to make the cartridge housing major outer diameter between 3.750 and 3.760 inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, (CCPA 1955)), and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Note it appears Applicant attempted to provide a level of criticality in instant application Paragraph 0016 by stating “[t]he aforementioned ratios and dimensions, both individually and combined, provide a low-cost design which exhibits improved performance, especially at substantially high operating pressures, such as in pumps designed to operate between 30,000 and 55,000 psi.”  However, this statement does not provide criticality for the claimed dimensions/ratios.  For example, the claim of “improved performance” does not compare what the instant invention is being compared to or how the specific dimensions/ratios contribute to said improved performance.  This makes the statement merely a conclusory statement, which cannot be relied upon for criticality.
As to Claim 18, Forrest ‘351 teaches all the limitations of Claim 14, but is silent on the major and minor outer diameters of the cartridge housing, so does not explicitly teach the cartridge housing has a minor outer diameter between 3.243 and 3.253 inches.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify Forrest ‘351 to make the cartridge housing minor outer diameter between 3.243 and 3.253 inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, (CCPA 1955)), and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Note it appears Applicant attempted to provide a level of criticality in instant application Paragraph 0016 by stating “[t]he aforementioned ratios and dimensions, both individually and combined, provide a low-cost design which exhibits improved performance, especially at substantially high operating pressures, such as in pumps designed to operate between 30,000 and 55,000 psi.”  However, this statement does not provide criticality for the claimed dimensions/ratios.  For example, the claim of “improved performance” does not compare what the instant invention is being compared to or how the specific dimensions/ratios contribute to said improved performance.  This makes the statement merely a conclusory statement, which cannot be relied upon for criticality.
As to Claim 19, Forrest ‘351, as modified, teaches all the limitations of Claim 14, but is silent on the major and minor outer diameters of the cartridge housing, so does not explicitly teach a ratio of a cartridge housing major outer diameter to a cartridge housing minor outer diameter is about 1.15.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify Forrest ‘351 to have a cartridge housing major outer diameter to a cartridge housing minor outer diameter ratio of about 1.15, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, (CCPA 1955)), and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Note it appears Applicant attempted to provide a level of criticality in instant application Paragraph 0016 by stating “[t]he aforementioned ratios and dimensions, both individually and combined, provide a low-cost design which exhibits improved performance, especially at substantially high operating pressures, such as in pumps designed to operate between 30,000 and 55,000 psi.”  However, this statement does not provide criticality for the claimed dimensions/ratios.  For example, the claim of “improved performance” does not compare what the instant invention is being compared to or how the specific dimensions/ratios contribute to said improved performance.  This makes the statement merely a conclusory statement, which cannot be relied upon for criticality.

Claims 1, 7-13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest ‘351, in view of Forrest ‘383 (U.S. PGPub 2002/0079383).  Note parallel rejection.
As to Claim 1, Forrest ‘351 teaches a cartridge assembly (20, as shown in Figure 2) for use in a high pressure pump (10), comprising: a cartridge housing (49); a bore (see Figure 2 below) extending through (as shown in Figure 2) the cartridge housing (49) from a valve end (see Figure 2 below) to a packing end (see Figure 2 below); a valve assembly (54/56) arranged in (as shown in Figure 2) the valve end (see Figure 2 below) of the bore (see Figure 2 below) and configured to abut (as shown in Figure 2) a valve seat (46), the bore (see Figure 2 below) having a constant diameter (see Figure 2 below, where the bore diameter is constant between the two ends) between the valve assembly (54/56) and the packing end (see Figure 2 below), wherein the cartridge assembly (20) is designed to be used in (as shown in Figure 1) a fluid pump (20).

    PNG
    media_image1.png
    588
    899
    media_image1.png
    Greyscale

Forrest ‘351 Figure 2, Modified by Examiner

Forrest ‘351 continues to teach the pressure of the fluid pump is adjustable in Paragraphs 0053-0064 to create extremely high pressures.  However, Forrest ‘351 is silent on what constitutes an extremely high temperature, so does not explicitly teach the cartridge assembly is designed to be used in a fluid pump at a fluid pressure of at least 30,000 psi.
Forrest ‘383 describes a similar pump, and teaches the cartridge assembly (12; Figure 2) is designed to be used in (as shown in Figure 1) a fluid pump (10) at a fluid pressure of at least 30,000 psi (Paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to operate the fluid pump, as taught by Forrest ‘351, at a pressure of at least 30,000 psi, as taught by Forrest ‘383, to reach the desired pressure (Forrest ‘351 Paragraph 0057) to perform “perform water jetting operations such as surface preparation, cutting cleaning, coating removal and other operations are [which are] known (Forrest ‘383 Paragraph 0003).”
As to Claim 7, Forrest ‘351, as modified, teaches all the limitations of Claim 1, but is silent on the major and minor outer diameters of the cartridge housing, so does not explicitly teach a ratio of a cartridge housing major outer diameter to a cartridge housing minor outer diameter is about 1.15.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify Forrest ‘351, as modified, to have a cartridge housing major outer diameter to a cartridge housing minor outer diameter ratio of about 1.15, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, (CCPA 1955)), and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Note it appears Applicant attempted to provide a level of criticality in instant application Paragraph 0016 by stating “[t]he aforementioned ratios and dimensions, both individually and combined, provide a low-cost design which exhibits improved performance, especially at substantially high operating pressures, such as in pumps designed to operate between 30,000 and 55,000 psi.”  However, this statement does not provide criticality for the claimed dimensions/ratios.  For example, the claim of “improved performance” does not compare what the instant invention is being compared to or how the specific dimensions/ratios contribute to said improved performance.  This makes the statement merely a conclusory statement, which cannot be relied upon for criticality.
As to Claim 8, Forrest ‘351, as modified, teaches all the limitations of Claim 1, but is silent on the major and minor outer diameters of the cartridge housing, so does not explicitly teach the cartridge housing has a major outer diameter between 3.750 and 3.760 inches.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify Forrest ‘351, as modified, to make the cartridge housing major outer diameter between 3.750 and 3.760 inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, (CCPA 1955)), and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Note it appears Applicant attempted to provide a level of criticality in instant application Paragraph 0016 by stating “[t]he aforementioned ratios and dimensions, both individually and combined, provide a low-cost design which exhibits improved performance, especially at substantially high operating pressures, such as in pumps designed to operate between 30,000 and 55,000 psi.”  However, this statement does not provide criticality for the claimed dimensions/ratios.  For example, the claim of “improved performance” does not compare what the instant invention is being compared to or how the specific dimensions/ratios contribute to said improved performance.  This makes the statement merely a conclusory statement, which cannot be relied upon for criticality.
As to Claim 9, Forrest ‘351, as modified, teaches all the limitations of Claims 1 & 8, but is silent on the major and minor outer diameters of the cartridge housing, so does not explicitly teach the cartridge housing major outer diameter is about 3.755 inches.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify Forrest ‘351, as modified, to make the cartridge housing major outer diameter 3.755 inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, (CCPA 1955)), and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Note it appears Applicant attempted to provide a level of criticality in instant application Paragraph 0016 by stating “[t]he aforementioned ratios and dimensions, both individually and combined, provide a low-cost design which exhibits improved performance, especially at substantially high operating pressures, such as in pumps designed to operate between 30,000 and 55,000 psi.”  However, this statement does not provide criticality for the claimed dimensions/ratios.  For example, the claim of “improved performance” does not compare what the instant invention is being compared to or how the specific dimensions/ratios contribute to said improved performance.  This makes the statement merely a conclusory statement, which cannot be relied upon for criticality.
As to Claim 10, Forrest ‘351, as modified, teaches all the limitations of Claim 1, but is silent on the major and minor outer diameters of the cartridge housing, so does not explicitly teach the cartridge housing has a minor outer diameter between 3.243 and 3.253 inches.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify Forrest ‘351, as modified, to make the cartridge housing minor outer diameter between 3.243 and 3.253 inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, (CCPA 1955)), and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Note it appears Applicant attempted to provide a level of criticality in instant application Paragraph 0016 by stating “[t]he aforementioned ratios and dimensions, both individually and combined, provide a low-cost design which exhibits improved performance, especially at substantially high operating pressures, such as in pumps designed to operate between 30,000 and 55,000 psi.”  However, this statement does not provide criticality for the claimed dimensions/ratios.  For example, the claim of “improved performance” does not compare what the instant invention is being compared to or how the specific dimensions/ratios contribute to said improved performance.  This makes the statement merely a conclusory statement, which cannot be relied upon for criticality.
As to Claim 11, Forrest ‘351, as modified, teaches all the limitations of Claims 1 & 10, but is silent on the major and minor outer diameters of the cartridge housing, so does not explicitly teach the cartridge housing minor outer diameter is about 3.248 inches.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify Forrest ‘351, as modified, to make the cartridge housing minor outer diameter 3.248 inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, (CCPA 1955)), and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Note it appears Applicant attempted to provide a level of criticality in instant application Paragraph 0016 by stating “[t]he aforementioned ratios and dimensions, both individually and combined, provide a low-cost design which exhibits improved performance, especially at substantially high operating pressures, such as in pumps designed to operate between 30,000 and 55,000 psi.”  However, this statement does not provide criticality for the claimed dimensions/ratios.  For example, the claim of “improved performance” does not compare what the instant invention is being compared to or how the specific dimensions/ratios contribute to said improved performance.  This makes the statement merely a conclusory statement, which cannot be relied upon for criticality.
As to Claim 12, Forrest ‘351, as modified, teaches all the limitations of Claim 1, and continues to teach a plunger (Forrest ‘351 27) extends through (as shown in Forrest ‘351 Figure 2) the bore (see Forrest ‘351 Figure 2 in the Claim 1 rejection above), the plunger (Forrest ‘351 27) configured to move toward and away from (Forrest ‘351 Paragraph 0051) the valve assembly (Forrest ‘351 54/56) to move fluid toward (Forrest ‘351 Paragraphs 0049-0053) a discharge valve (Forrest ‘351 104; it appears there is a typo in the reference where both the discharge valve and the valve seat are labeled as 102 in the specification and Figure 2; Figure 10 shows the discharge valve as being 104, which is assumed to be the correct number).
As to Claim 13, Forrest ‘351, as modified, teaches all the limitations of Claim 1, and continues to teach the cartridge assembly (Forrest ‘351 20) is configured to be arranged in (as shown in Forrest ‘351 Figure 1) a frame plate (Forrest ‘351 28) and removable from (Forrest ‘351 Paragraph 0037) the frame plate (Forrest ‘351 28).

As to Claim 20, Forrest ‘351 teaches all the limitations of Claim 14, and continues to teach the pressure of the fluid pump is adjustable in Paragraphs 0053-0064 to create extremely high pressures.  However, Forrest ‘351 is silent on what constitutes an extremely high temperature, so does not explicitly teach the cartridge assembly is designed to be used in a fluid pump at a fluid pressure of at least 40,000 psi.
Forrest ‘383 describes a similar pump, and teaches the cartridge assembly (12; Figure 2) is configured to be used in (as shown in Figure 1) a fluid pump (10) at a fluid pressure of at least 40,000 psi (Paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to operate the fluid pump, as taught by Forrest ‘351, at a pressure of at least 30,000 psi, as taught by Forrest ‘383, to reach the desired pressure (Forrest ‘351 Paragraph 0057) to perform “perform water jetting operations such as surface preparation, cutting cleaning, coating removal and other operations are [which are] known (Forrest ‘383 Paragraph 0003).”

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz, in view of Forrest ‘383.  Note parallel rejection.
As to Claim 1, Goetz teaches a cartridge assembly (see Figure 1 below) for use in a high pressure pump (Paragraph 0018), comprising: a cartridge housing (1); a bore (see Figure 1 below) extending through (as shown in Figure 1) the cartridge housing (1) from a valve end (see Figure 1 below) to a packing end (see Figure 1 below); a valve assembly (3) arranged in (as shown in Figure 1) the valve end (see Figure 1 below) of the bore (see Figure 1 below) and configured to abut (as shown in Figures 1/2) a valve seat (35), the bore (see Figure 1 below) having a constant diameter (see Figure 1 below, where the bore diameter is constant between the two ends) between the valve assembly (3) and the packing end (see Figure 1 below), wherein the cartridge assembly (20) is designed to be used in (Paragraph 0018) a fluid pump (Paragraph 0018).

    PNG
    media_image2.png
    520
    763
    media_image2.png
    Greyscale

Goetz Figure 1, Modified by Examiner

Goetz continues to teach the use of the cartridge in high-pressure pumps, but is silent on what pressure designates a high pressure pump.  As such, Goetz does not explicitly teach the cartridge assembly is designed to be used in a fluid pump at a fluid pressure of at least 30,000 psi.
Forrest ‘383 describes a similar pump, and teaches the cartridge assembly (12; Figure 2) is designed to be used in (as shown in Figure 1) a fluid pump (10) at a fluid pressure of at least 30,000 psi (Paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to operate the fluid pump, as taught by Forrest Goetz, at a pressure of at least 30,000 psi, as taught by Forrest ‘383, to perform “perform water jetting operations such as surface preparation, cutting cleaning, coating removal and other operations are [which are] known (Forrest ‘383 Paragraph 0003).”
As to Claim 2, Goetz, as modified, teaches all the limitations of Claim 1, and continues to teach a packing spring (Goetz 22) and a bushing (Goetz 20) are arranged in (as shown in Goetz Figure 1) the bore (see Goetz Figure 1 in the Claim 1 rejection above).
As to Claim 3, Goetz, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach the bushing (Goetz 20) and the packing spring (Goetz 22) are arranged about (as shown in Goetz Figure 2) a plunger (Goetz 2) between (as shown in Goetz Figure 2) the valve assembly (Goetz 3) and a packing assembly (Goetz 21) at the packing end (see Goetz Figure 1 in the Claim 1 rejection above).
As to Claim 3, Goetz, as modified, teaches all the limitations of Claims 1-3, and continues to teach the bushing (Goetz 20) has a length (see end of paragraph for clarification) along the plunger (Goetz 2) that is longer than a diameter of the plunger (Goetz 2).  One of ordinary skill in the art would conclude the length of Goetz bushing 20 in Goetz Figure 2 is significantly longer than the diameter of Goetz plunger 2.
As to Claim 5, Goetz, as modified, teaches all the limitations of Claim 1, and continues to teach the cartridge housing (Goetz 1) does not have a shoulder (as shown in Goetz Figure 1) extending into the bore (see Goetz Figure 1 in the Claim 1 rejection above).
As to Claim 6, Goetz, as modified, teaches all the limitations of Claim 1, and continues to teach a retainer flange (Goetz 6) is bolted (via 11; see end of paragraph for clarification) to the cartridge housing (Goetz 1).  Goetz Paragraph 0020 states Goetz 6 is connected to Goetz 7 via Goetz 11, as shown in Figure 1.  Since the cartridge housing --Goetz 1-- is clamped between Goetz 6 & 7, one of ordinary skill in the art would conclude the Goetz cartridge housing 1 is bolted --via Goetz 11-- to the Goetz retainer flange 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitake (6,171,070) and Pacht (5,171,136) describe similar cartridge pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746